[Cite as MetroHealth Sys. v. Khandelwal, 2022-Ohio-77.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

METROHEALTH SYSTEM,                                   :

                Plaintiff-Appellant,                  :
                                                            No. 109913
                v.                                    :

ANJAY KHANDELWAL, M.D., ET AL., :

                Defendants-Appellees.                 :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: January 13, 2022


           Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CV-20-932678


                                           Appearances:

                Zashin & Rich Co., L.P.A., Jon M. Dileno, David P.
                Frantz, and Jeffrey J. Wedel, for appellant.

                Walter|Haverfield L.L.P., Mark I. Wallach, and Jamie A.
                Price, for appellee Children’s Hospital Medical Center of
                Akron; Frantz Ward L.L.P., Michael N. Chesney, and
                Angela D. Lydon, for appellee Anjay Khandelwal, M.D.


LISA B. FORBES, P.J.:

                  Appellant, MetroHealth System (“MetroHealth”), appeals the trial

court’s decision granting in part and denying in part MetroHealth’s motion for
preliminary injunction seeking to enforce a noncompete agreement against

appellees, Dr. Anjay Khandelwal (“Dr. Khandelwal”) and Children’s Hospital

Medical Center of Akron (“Akron Children’s”). After reviewing the law and pertinent

facts of the case, we affirm.

I.   Facts and Procedural History

               Dr. Khandelwal was recruited by MetroHealth in December 2013,

from Arkansas to serve as a burn surgeon and associate director of MetroHealth’s

Comprehensive Burn Care Center (“Burn Center”). At that time, Dr. Khandelwal

was a fully trained burn surgeon, serving as the director of the burn center at

Arkansas Children’s Hospital. His 2013 employment agreement with MetroHealth

included a noncompete clause, which stated that he would “not provide consulting,

medical expert or professional services similar to those [he provided] as an

employee” within ten miles of MetroHealth for a period of one year after termination

of employment.

               The scope of the noncompete agreement changed when Dr.

Khandelwal executed a retention agreement with MetroHealth on June 11, 2015.

Through that 2015 agreement, Dr. Khandelwal agreed that he would “not provide

consulting, medical expert or professional services similar to those [he provided] as

an employee of MetroHealth” within 35 miles of MetroHealth for a period of two

years after terminating his employment with MetroHealth. Dr. Khandelwal was

later promoted to codirector and eventually director of the Burn Center. In October

2019, Dr. Khandelwal’s title was changed to interim director of the Burn Center.
               Dr. Khandelwal submitted his resignation from MetroHealth on

March 4, 2020, effective June 2, 2020. Dr. Khandelwal had accepted the position

of director of the Paul and Carol David Foundation Burn Institute (“Burn Institute”)

at Akron Children’s, which is the only other verified burn center located within Dr.

Khandelwal’s 35-mile noncompete agreement.

               MetroHealth filed a complaint and motion for preliminary injunction

seeking to enjoin Dr. Khandelwal from employment at Akron Children’s in any

capacity for two years, until June 1, 2022.        The trial court held a three-day

evidentiary hearing. MetroHealth called Dr. Jeffrey Claridge, Medical Director of

MetroHealth Trauma Division and service line director of trauma burns and critical

care to testify. Three witnesses testified on behalf of Dr. Khandelwal and Akron

Children’s: Dr. Khandelwal; Dr. John Crow, Akron Children’s burn director and

chief medical officer; and expert witness Dr. Kevin John Bailey, associate director

and burn staff at Wake Forrest University’s Baptist Medical Center. More than 40

exhibits were admitted into evidence.

               Following the hearing, the trial court issued a judgment entry

granting in part and denying in part MetroHealth’s motion for preliminary

injunction, holding that (i) Dr. Khandelwal could begin employment as a burn

surgeon with Akron Children’s, (ii) he was “enjoined from assuming the position as

Director of the Akron Children’s Burn Institute until June 1, 2021,” (iii) “he shall not

use or transmit proprietary or privileged information obtained in the course of his

employment with MetroHealth,” and (iv) he may not “personally solicit or direct
anyone else to solicit any MetroHealth patient, employee or referral contact in an

effort to increase patient census until June 1, 2021.” In doing so, the trial court

modified the scope and duration of the noncompete clause in the 2015 retention

agreement. It is from this entry that MetroHealth appeals.

II. Law and Analysis

               MetroHealth raises one assignment of error asserting that the trial

court erred by failing to enjoin Dr. Khandelwal’s employment with Akron Children’s.

MetroHealth argues the trial court erred when it modified Dr. Khandelwal’s

noncompete agreement by allowing him to perform services as a burn surgeon

immediately and by limiting to one year the restrictions on other employment.

               “[T]he grant or denial of an injunction is solely within the trial court’s

discretion and, therefore, a reviewing court should not disturb the judgment of the

trial court absent a showing of a clear abuse of discretion.” Century Business Servs.,

Inc. v. Barton, 197 Ohio App.3d 352, 2011-Ohio-5917, 967 N.E.2d 782, ¶ 74 (8th

Dist.), citing Garono v. State, 37 Ohio St.3d 171, 524 N.E.2d 496 (1988). A trial court

does not abuse its discretion unless that decision was arbitrary, unreasonable, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

               A party seeking a preliminary injunction must demonstrate that (1)

there is a substantial likelihood of success on the merits of their claim; (2) the

moving party will suffer irreparable injury without the requested injunction; (3) no

parties will be unjustifiably harmed by the grant of the injunction; and (4) the public
interest will be served by the grant of the injunction. AIDS Taskforce of Greater

Cleveland v. Ohio Dept. of Health, 2018-Ohio-2727, 116 N.E.3d 874, ¶ 22 (8th Dist.).

In determining whether to grant injunctive relief, trial courts must consider each of

the four factors, and no single factor is dipositive as to whether the injunction should

be granted. Cleveland v. Cleveland Elec. Illum. Co., 115 Ohio App.3d 1, 14, 684

N.E.2d 343 (8th Dist.1996), citing Royal Appliance Mfg. Co. v. Hoover Co., 845

F.Supp. 469, 153 F.R.D. 131 (N.D.Ohio 1994). Further, each case is to be determined

on its own facts. Raimonde v. Van Vlerah, 42 Ohio St.2d 21, 25, 325 N.E.2d 544

(1975).

               In its judgment entry, the trial court made specific findings under

each of the four factors for granting injunctive relief. Upon review of the evidence

presented at the hearing, we find that, in issuing its judgment entry, the trial court

did not abuse its discretion

      A. Likelihood of Success on the Merits

               The trial court first looked at MetroHealth’s likelihood of success on

its breach-of-contract claim against Dr. Khandelwal. MetroHealth challenges the

trial court’s modification of the noncompete agreement, arguing that the trial court

“improperly modified the terms of Dr. Khandelwal’s non-compete by allowing him

to immediately begin working for Akron Children’s as a burn surgeon and by

reducing the scope of the non-compete from two years to one year.” We disagree.

               “In Ohio, noncompete and nonsolicitation agreements that are

reasonable are enforced, and those that are unreasonable are ‘enforced to the extent
necessary to protect an employer’s legitimate interests.’” Century Business Servs.,

Inc. v. Urban, 179 Ohio App.3d 111, 2008-Ohio-5744, 900 N.E.2d 1048, ¶ 12,

quoting Raimonde, 42 Ohio St.2d 21, 325 N.E.2d 544, at paragraph one of the

syllabus. “Courts are empowered to modify or amend employment agreements to

achieve such results.” Raimonde at 26. A noncompete agreement will be deemed

reasonable when the moving party can demonstrate by clear and convincing

evidence that the restrictions imposed “(1) are no greater than necessary for the

protection of the employer’s legitimate business interests, (2) do not impose undue

hardship on the employee, and (3) are not injurious to the public.” Barton, 197 Ohio

App.3d 352, 2011-Ohio-5917, 967 N.E.2d 782, at ¶ 75; Raimonde at paragraph two

of the syllabus.

               When determining the reasonableness of a noncompete agreement

trial courts are empowered to consider:

      “[t]he absence or presence of limitations as to time and space, * * *
      whether the employee represents the sole contact with the customer;
      whether the employee is possessed with confidential information or
      trade secrets; whether the covenant seeks to eliminate competition
      which would be unfair to the employer or merely seeks to eliminate
      ordinary competition; whether the covenant seeks to stifle the inherent
      skill and experience of the employee; whether the benefit to the
      employer is disproportional to the detriment to the employee; whether
      the covenant operates as a bar to the employee’s sole means of
      support; whether the employee’s talent which the employer seeks to
      suppress was actually developed during the period of employment; and
      whether the forbidden employment is merely incidental to the main
      employment.”

Raimonde at 25, quoting Extine v. Williamson Midwest, Inc., 176 Ohio St. 403, 406,

200 N.E.2d 297 (1964).
               While noncompete agreements in the medical profession are

disfavored, they are not per se unreasonable. Gen. Medicine, P.C. v. Manolache, 8th

Dist. Cuyahoga No. 88809, 2007-Ohio-4169, ¶ 12, citing Ohio Urology, Inc. v. Poll,

72 Ohio App.3d 446, 451, 594 N.E.2d 1027 (1991).

      A covenant restraining a physician-employee from competing with his
      employer upon termination of employment is unreasonable where it
      imposes undue hardship on the physician and is injurious to the public,
      the physician’s services are vital to the health, care and treatment of the
      public, and the demand for his medical expertise is critical to the people
      in the community.

Ohio Urology, Inc. at 452, quoting Williams v. Hobbs, 9 Ohio App.3d 331, 460

N.E.2d 287 (1983).

               Here, the trial court acknowledged that a noncompete agreement will

be “enforced to the extent that is reasonable[,]” finding that “the two year restriction

in the 2015 retention agreement [was] unreasonable[,]” and modified the agreement

to immediately allow Dr. Khandelwal to provide specialized services as a physician.

The trial court determined that MetroHealth had not demonstrated a substantial

likelihood of success on the merits of its breach-of-contract claim for the

noncompete agreement as it was written, but that there was a substantial likelihood

of success on the merits as the noncompete agreement was modified by the court.

               We consider MetroHealth’s likelihood of success on the merits by

assessing each of the three Raimonde reasonableness factors.

           1. MetroHealth’s Legitimate Business Interests

               It is the employer’s burden to prove that there is a legitimate business

interest to be protected. Pratt v. Grunenwald, 2d Dist. Montgomery No. 14160,
1994 Ohio App. LEXIS 2805 (June 29, 1994).            “The prevention of ordinary

competition is not a legitimate business interest that can be protected by a

restrictive covenant.” Castillo-Sang v. Christ Hosp. Cardiovascular Assoc., L.L.C.,

1st Dist. Hamilton No. C-200072, 2020-Ohio-6865, ¶ 23, citing Busch v. Premier

Integrated Med. Assoc., Ltd., 2d Dist. Montgomery No. 19364, 2003-Ohio-4709,

¶ 27. Noncompete agreements are valid only when they restrict unfair competition.

Gen. Medicine, P.C. v. Manolache, 8th Dist. Cuyahoga No. 88809, 2007-Ohio-4169,

¶ 9; Busch at ¶ 17. A preliminary injunction can protect against unfair competition

gained through the use of trade secret information such as “‘customer lists, inside

information, [and] special training.’” Castillo-Sang at ¶ 27, quoting Pratt at *2.

              MetroHealth argues that its legitimate business interest in seeking to

enforce the noncompete agreement as written is to protect against unfair

competition. In arguing that Dr. Khandelwal, as former director of the Burn Center,

has knowledge of MetroHealth’s strengths and weaknesses as a result of “[driving]

the Burn Center’s competitive and strategic mission for years * * *,” MetroHealth

claims that Dr. Khandelwal could aid Akron Children’s in unfairly competing with

MetroHealth through access to its referral sources and confidential information.

According to MetroHealth, the evidence at the hearing demonstrated that

MetroHealth and Akron Children’s compete for burn patients in five counties:

Medina, Trumbull, Portage, Geauga, and Huron. Further, “regardless of the past

numbers, inroads can be made into a competitor’s strongholds,” particularly where
Dr. Khandelwal had developed “contacts” in Northeast Ohio through his role as

leader of MetroHealth’s Burn Center.

               Upon review, we find that the trial court did not abuse its discretion

when it found that “Dr. Khandelwal’s employment as a surgeon with Akron

Children’s will not threaten MetroHealth’s ability to draw patients from the referral

sources it had established, primarily through geographical considerations.” While

the trial court heard testimony that MetroHealth did have an established referral

base system, Dr. Khandelwal testified that he did not intend to utilize MetroHealth’s

referral sources at Akron Children’s. Dr. Khandelwal explained that referral sources

for burn patients are not physician-specific. When asked if any of MetroHealth’s

referral sources ever referred a patient specifically to him, Dr. Khandelwal

responded “[n]o, * * * referral work is basically built, the relationships were

established between hospitals and the burn centers, they were never established

between hospitals and myself.”

               The court also heard testimony from Dr. Claridge and Dr. Crow, as

well as Dr. Khandelwal, that burn patients oftentimes go to the burn center closest

to them geographically.      Dr. Khandelwal elaborated that the American Burn

Association advocates for burn centers to educate hospitals and physicians to

transport burn patients to the nearest burn center. Dr. Claridge testified that critical

burn patients should go to the closest burn center because time is of the essence and

doing so will provide the best outcome for that patient. Further, according to Dr.

Crow’s analysis of the Ohio Hospital Association Data from the past ten years
regarding the geographic areas from which the two hospital systems draw patients,

“[t]he only county where there was overlap, we’re talking four patients going one

way, four patients going another is Medina County which is a border county and not

surprising.” Additional testimony demonstrated that a handful of patients from

Trumbull, Portage, Geauga, and Huron counties go to either hospital. Dr. Crow

further explained that Akron Children’s Burn Institute sees 120-200 inpatient burn

patients and roughly 4000 outpatient burn patients per year. While Dr. Crow

explained that he did not have the data regarding how many patients MetroHealth’s

Burn Center sees, he stated that the Burn Institute is “about 25 to 50 percent busier

than Metro.”

               A review of the record demonstrates the court actively participated

during this portion of questioning, following along with the witnesses and plaintiff’s

counsel to review the Ohio Hospital Association Data. In light of the evidence

elicited at the hearing, the trial court did not abuse its discretion when it allowed Dr.

Khandelwal to practice medicine as a burn surgeon in Akron immediately but

prohibited him from soliciting referral sources for one year. It was not arbitrary,

unreasonable, or unconscionable for the trial court to conclude that the noncompete

agreement as written, with its two-year, 35-mile restriction on the practice of

medicine, went beyond protecting MetroHealth against unfair competition.

               The trial court treated Dr. Khandelwal’s administrative role

differently, restricting him from assuming a leadership role at Akron Children’s
Burn Institute for one year. MetroHealth argues that the trial court abused its

discretion in modifying the noncompete from two years to one year. We disagree.

               We find that this decision was within the court’s sound exercise of its

discretion because the business of running a burn center can be considered

proprietary.   The court heard testimony from Dr. Claridge, that through Dr.

Khandelwal’s leadership roles at MetroHealth’s Burn Center, Dr. Khandelwal was

exposed to pricing structures, profit and loss statements, audits, and other

proprietary information related to running MetroHealth’s verified burn center. To

protect against any potential unfair competition, the court enjoined Dr. Khandelwal

from serving as director for one year and from using or transmitting any of the

proprietary business information that he gained through his previous position as

director of MetroHealth’s Burn Center. In short, evidence presented at the hearing

supported the trial court’s finding that the 2015 noncompete agreement was more

restrictive than necessary but that it could be modified to protect MetroHealth’s

legitimate business interests.

               This court has previously acknowledged that two-year noncompete

agreements are not the standard practice and that, when analyzing whether the time

restraint is enforceable, courts should analyze on a case-by-case basis. Harris v.

Univ. Hosps. of Cleveland, 8th Dist. Cuyahoga No. 76724 and 76785, 2002 Ohio

App. LEXIS 1032 (Mar. 7, 2002). A modification from two years to one year has

been upheld as a proper exercise of the trial court’s discretion. See Holzer Clinic,

Inc. v. Simpson, 4th Dist. Gallia No. 97CA9, 1998 Ohio App. LEXIS 2044, 6 (Apr. 28,
1998) (upholding the trial court’s preliminary injunction modifying the noncompete

term from two years to one year).

               Here, the trial court heard testimony that MetroHealth and Akron

Children’s do not meaningfully compete for patients because, as noted, typically

burn patients go to the burn center closest to them.              Under the facts and

circumstances of this case, MetroHealth has not demonstrated that the trial court’s

decision to reduce the time frame from two years to one year was “palpably and

grossly violative of fact or logic * * *[;] not the exercise of reason but instead passion

or bias.” Reiger v. Giant Eagle, Inc., 2018-Ohio-1837, 103 N.E.3d 851 (8th Dist.),

rev’d, 157 Ohio St.3d 512, 2019-Ohio-3745, 138 N.E.3d 1121 (describing what must

be shown to establish reversible abuse of discretion).

               MetroHealth also argues that the trial court erred by not considering

its likelihood of success on the merits of each of its claims against Dr. Khandelwal

and Akron Children’s, including misappropriation of trade secrets, and tortious

interference with contract. We disagree.

               As an initial matter, the court did not disregard MetroHealth’s other

claims. The trial court’s order specifically notified the parties that “remaining claims

against Dr. Khandelwal and Akron Children’s Hospital remain pending and will be

resolved in separate proceedings.” Further, in the context of MetroHealth’s breach-

of-contract action, the trial court addressed MetroHealth’s concern for the loss of

confidential information. The trial court enjoined Dr. Khandelwal from using or

transmitting to Akron Children’s or anyone else information that is not in the public
domain regarding the strengths and weaknesses of MetroHealth’s trauma and burn

care operations, profit and loss statements, business procedures, and financial

information known to Dr. Khandelwal. This injunction was not subject to the one-

year time limit. It is notable that MetroHealth has not demonstrated how the

outcome would have differed had the trial court assessed each of the other claims in

issuing the preliminary injunction. Accordingly, we find that the trial court did not

abuse its discretion in only addressing MetroHealth’s likelihood of success on the

merits of its breach-of-contract claim.

           2. Undue Hardship on Dr. Khandelwal

              Turning to the second reasonableness factor, we consider whether the

noncompete agreement would impose an undue hardship on Dr. Khandelwal. The

trial court considered the unique skills possessed by Dr. Khandelwal and his

connections to the area 35 miles around MetroHealth. See Owusu v. Hope Cancer

Ctr. of Northwest Ohio, Inc., 3d Dist. Allen No. 1-10-81, 2011-Ohio-4466, ¶ 28

(analyzing the connections a physician had with the restricted area in deciding

whether the noncompete agreement was unduly burdensome on the physician);

Castillo-Sang, 1st Dist. Hamilton No. C-200072, 2020-Ohio-6865, at ¶ 37-40

(requiring a surgeon to move from Cincinnati to Columbus, away from his wife and

children, to work outside a noncompete agreement’s restricted area created an

undue hardship on the surgeon).

              Regarding his employment as a surgeon, Dr. Khandelwal testified

that, due to his specialty, he can only work in a verified burn center. He explained,
“[m]y primary passion is burns, that’s what I’ve been trained to do, that’s what I’m

interested in doing, that’s what I’ve been involved with my entire career * * * so for

me to work at a hospital that doesn’t have a burn center doesn’t make sense.” The

only verified burn centers in Northeast Ohio are at MetroHealth and Akron

Children’s, both within the 35-mile restricted area in the noncompete agreement.

Additionally, the court heard testimony that if Dr. Khandelwal was not permitted to

perform burn surgery for the two-year period of the 2015 noncompete agreement,

he would have difficulty getting credentialed after that two-year period. Dr. Claridge

testified that data suggests that the more trauma and burn surgeons practice their

specialties, the better they perform, leading to better outcomes for the patients. If

Dr. Khandelwal were not able to perform surgeries for two years, not only would it

be detrimental to him and his career, but also to the outcome of burn patients.

              MetroHealth suggested that Dr. Khandelwal could work at hospitals

that have temporary physician openings, known as locum tenens, to continue

practicing medicine as a burn surgeon outside of the noncompete agreement’s 35-

mile restricted area. However, Dr. Khandelwal testified that he was unaware of any

locum tenens positions for burn surgeons. Further, the trial court found that locum

tenens work may still place an undue hardship on Dr. Khandelwal because of the

frequent out-of-state travel, particularly during the pandemic.

              Dr. Khandelwal and his family live in Cuyahoga County and, aside

from MetroHealth, “the closest burn center where he can continue performing burn

surgeries is in Akron.” While Dr. Khandelwal is not originally from the Cleveland
area, the trial court found that he and his family have developed “roots” in the

community, which was supported by the evidence presented at the hearing. Dr.

Khandelwal testified that he and his wife moved to Cleveland from Arkansas because

it was one of the few places in the country that could support both of their specialties

and careers. Dr. Khandelwal’s wife serves as the trauma medical director for

Cleveland Clinic’s Fairview Hospital. As part of her employment, she is required to

live within 15 minutes of Fairview Hospital. Additionally, the Khandelwals have two

young daughters that they have raised in the Cleveland area.

               Based on the evidence presented at the hearing, the trial court did not

abuse its discretion in determining that preventing Dr. Khandelwal from working as

a surgeon at Akron Children’s for the injunctive period would create a professional

and familial undue hardship.

               On the other hand, enjoining Dr. Khandelwal from serving as an

administrator at Akron Children’s would not impose the same undue burden

because it would not deprive Dr. Khandelwal of his sole means of income. Allowing

Dr. Khandelwal to continue practicing as a burn surgeon provides him the

opportunity to practice his specialty while continuing to hone his unique skills, make

a living, and stay with his family.

            3. Injury to the Public

               Finally, evidence in the record supports the trial court’s finding that

the noncompete agreement, as written, would be injurious to the public because Dr.

Khandelwal would not be able to care for patients by performing burn surgeries.
Specifically, the trial court noted that “[t]he national pool of burn surgeons is

somewhat limited and the restraint on Dr. Khandelwal to perform as a highly skilled

burn surgeon would deny the general public crucial access to needed care.”

              MetroHealth argues that because Northeast Ohio has two verified

burn centers it “is uniquely situated with optimal burn care coverage” and, for that

reason, the trial court erred in finding that the public would be injured if Dr.

Khandelwal were not able to practice as a burn surgeon for the full two-year

injunction period in the 2015 retention agreement. We disagree.

              In Frederick D. Harris, M.D Inc. v. Univ. Hosps. of Cleveland, this

court recognized that modification of a noncompete agreement can be proper where

the public would face potential harm from losing a highly skilled and specialized

physician. In contrast to the facts demonstrated at the hearing here, in Frederick D.

Harris, the court enforced the noncompete agreement as written where the doctor

was

      an internist and [had] not claimed to be schooled in a unique field or
      trained in a particular procedure known only to him or a very limited
      number of physicians in the Cleveland metropolitan area. As such,
      there is no evidence in the record to support a claim that public policy
      demands that [an internist] practice medicine in violation of the
      restrictive covenants.

Frederick D. Harris, M.D., Inc. v. Univ. Hosps. Of Cleveland, 8th Dist. Cuyahoga

Nos. 76724 and 76785, 2002-Ohio-983, 2002 Ohio App. LEXIS 1032 (Mar. 7,

2002). See also Castillo-Sang, 1st Dist. Hamilton No. C-200072, 2020-Ohio-6865,

at ¶ 41 (holding that when a highly skilled physician can create better outcomes for
patients, the fact that the public has access to other options for care does not mean

it would not be injured by the loss of that doctor’s abilities).

               In the case at hand, the trial court heard testimony that because of Dr.

Khandelwal’s unique specialty, the public would be injured by losing his abilities as

a practicing physician for any period. Dr. Khandelwal explained “[b]urns are not a

specialty that many people choose to go into.” After completing medical school and

residency, Dr. Khandelwal completed two separate fellowships: a burn fellowship

and a surgical critical care fellowship.        Dr. Khandelwal explained that his

combination of fellowships is unique in the United States, with an estimated 50 to

75 doctors in the entire country having both. If Dr. Khandelwal was not able to

practice as a highly trained burn surgeon, the public would lose the benefit of his

expertise in burn care. Further, as discussed, by restricting Dr. Khandelwal from

practicing burn surgery he would have a difficult time getting credentialed to

practice after the injunctive period. This would result in further injury to the public.

               Based on the foregoing reasonableness factors, the trial court did not

abuse its discretion in finding that MetroHealth only demonstrated a likelihood of

success on the merits of its breach-of-contract claim to the extent that its

noncompete agreement was modified by the trial court.

      B. Irreparable Injury

               Considering whether MetroHealth would suffer irreparable injury

unless the agreement is enforced as written, the trial court acknowledged that Dr.

Khandelwal was at one point in possession of MetroHealth’s “privileged material.”
But evidence presented at the hearing demonstrated that those materials had since

been returned or destroyed. Dr. Khandelwal testified that he did not take any

strategic plans, proprietary protocols, patient information, or any other proprietary

information in anticipation of leaving MetroHealth. With regard to certain disputed

materials that were digitally stored, Dr. Khandelwal testified that those had been

deleted. The court noted that any other information that Dr. Khandelwal possessed

that was not in the public domain was “privileged and proprietary” and enjoined Dr.

Khandelwal from using or transmitting this information.

              In light of the evidence presented, the trial court did not abuse its

discretion in concluding that MetroHealth would not suffer irreparable injury by

allowing Dr. Khandelwal to provide services as a burn surgeon immediately upon

leaving MetroHealth and by enforcing the noncompete for only one year in regard

to Dr. Khandelwal’s service as an administrator.

      C. Unjustifiable Harm to Other Parties

              Considering whether the preliminary injunction would harm others,

the trial court echoed the findings under its reasonableness analysis. Restraint on

Dr. Khandelwal’s ability to “perform as a highly skilled burn surgeon would deny the

general public crucial access to needed care[,]” and “he must be able to impart his

knowledge and expertise to his fellow physicians in the industry.”

              As previously mentioned, if Dr. Khandelwal was restricted from

preforming burn surgeries for any period time, the public would suffer. Testimony

demonstrated that patient outcomes are better when physicians are able to continue
practicing their specialties. If Dr. Khandelwal was restricted from providing patient

care, unjustifiable harm to third parties would result. See Castillo-Sang, 1st Dist.

Hamilton No. C-200072, 2020-Ohio-6865, at ¶ 21 (finding that the public would

be harmed by restraining a specialized surgeon’s ability to continue performing

surgeries).

      D. Public Interest

               While the trial court acknowledged it is in the public interest to

enforce clear and unambiguous contracts, the evidence supported the trial court’s

conclusion that the public interest would not be served by denying burn patients

access to Dr. Khandelwal’s skills as a burn surgeon due to his unique training and

expertise. The court enjoined Dr. Khandelwal from serving as director of the Burn

Institute, enforcing a portion of Dr. Khandelwal’s noncompete agreement. Again,

the trial court did not abuse its discretion.

III. Conclusion

               In the instant case, the trial court analyzed each of the four factors for

granting injunctive relief, including the three sub-factors for assessing the likelihood

of success on the merits. In doing so, the court made specific findings under each

factor that were supported by evidence presented at a hearing. Those findings

supported the trial court’s decision to issue an injunction, albeit not to the extent

that MetroHealth sought. The trial court’s decision was not arbitrary, unreasonable,

or unconscionable. Accordingly, the trial court did not abuse its discretion in
granting in part and denying in part MetroHealth’s motion for preliminary

injunction. MetroHealth’s assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry out this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________________
LISA B. FORBES, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR